

Exhibit 10.1


INTERIM LOAN AGREEMENT


THIS INTERIM LOAN AGREEMENT (this “Agreement”) is entered into as of the 9th day
of October, 2009, by and between ENABLE HOLDINGS, INC., a Delaware corporation
(“Borrower”) and HDIBU LLC, THEODORE DEIKEL, an individual, and TALOS PARTNERS
LLC, a Delaware limited liability company (collectively, “Lenders”).


Premises


A.           Borrower and Lenders have on this date executed a Confidential
Summary of Principal Terms and Conditions for a proposed investment by Lenders
in Borrower, under which Lenders would purchase $5,000,000 of newly created
preferred stock of Borrower, subject to the negotiation of binding agreements,
which the parties are now discussing (the “Investment”).


B.           Borrower requires funds for paying ongoing expenses and costs
associated with the ordinary course of its business.


C.           Borrower wishes to establish a line of credit with Lenders for the
foregoing purposes, the principal sum of not to exceed $500,000.


D.           Lenders are willing to make the foregoing line of credit available,
but only on the terms and conditions set forth in this Agreement.


Agreement


NOW, THEREFORE, upon these premises, which are incorporated herein, and for and
in consideration of the terms and conditions set forth below, Borrower and each
of the Lenders, severally and not jointly, agree as follows:


Article I
Definitions and Interpretation


1.01        Capitalized Terms.  Unless otherwise indicated in this Agreement,
capitalized terms used herein have the meanings given below:


(a)         “Borrower’s Knowledge” means the knowledge of any director or
officer of Borrower, including facts of which directors and officers, in the
reasonably prudent exercise of their duties, should be aware.

 
 

--------------------------------------------------------------------------------

 


(b)         “Commitment” means an aggregate principal amount of $500,000 as more
fully described in Section 2.01.


(c)         “Confidential Information” means trade secrets, confidential
information, and know-how (including ideas, formulae, compositions, processes,
procedures and techniques, research and development information, computer
program code, performance specifications, support documentation, drawings,
specifications, designs, business and marketing plans, and customer and supplier
lists and related information).


(d)         “Default” has the meaning assigned in Section 6.01 of this
Agreement.


(e)          “Disclosure Schedules” has the meaning specified in the preamble to
Article IV.


(f)          “Environmental Laws” has the meaning set forth in Section 4.16 of
this Agreement.


(g)         “Exchange Act” means the Securities Exchange Act of 1934, any
amendments thereto, any successor statutes, and any regulations promulgated
thereunder.


(h)         “Infringe” has the meaning set forth in Section 4.15(d) of this
Agreement.


(i)           “Intellectual Property” means all of the following: (i) patents,
patent applications, patent disclosures, and inventions (whether or not
patentable and whether or not reduced to practice); (ii) trademarks, service
marks, trade dress, trade names, corporate names, logos, slogans, and Internet
domain names, together with all goodwill associated with each of the foregoing;
(iii) copyrights and copyrightable works; (iv) registrations, applications, and
renewals for any of the foregoing; and (v) proprietary computer software
(including data, data bases, and documentation).


(j)           “Investment” has the meaning assigned in the premises of this
Agreement.


(k)          “Investment Date” has the meaning assigned in Section 2.05 of this
Agreement.


(l)           “License Agreement” has the meaning assigned in Section 4.15(b) of
this Agreement.


(m)         “Line of Credit” means the line of credit provided for in this
Agreement.

 
 

--------------------------------------------------------------------------------

 


(n)         “Material Adverse Effect” as used in this Agreement shall mean any
change or effect that, individually or when taken together with all such other
changes or effects, would be reasonably likely to be materially adverse to the
assets, liabilities, financial condition, results of operations, or current or
future business of such entity.


(o)         “Note” means that certain Convertible Promissory Note of Borrower
evidencing the obligation of Borrower to repay the Line of Credit in the
principal amount not to exceed the Commitment and otherwise in form and
substance satisfactory to Lenders.


(p)         “Note Rate” has the meaning specified in Section 2.04 of this
Agreement.


(q)         “Person” means an individual, corporation, partnership, limited
liability company, association, trust, unincorporated organization, other
entity, or group (as defined in Section 13(d) of the Exchange Act).


(r)          “Principal Advance” shall mean such sum as requested, in writing,
by Borrower to Lender.  In the event of Default, Lender shall not make any
additional Principal Advances.


(s)          “SEC Filings” has the meaning specified in Section 4.06 of this
Agreement.


(t)          “Securities Act” means the Securities Act of 1933, as amended, or
any successor federal statute, and the rules and regulations of the Securities
and Exchange Commission thereunder, all as the same shall be in effect at the
time.


(u)         “Series A Preferred Stock” shall mean shares of Borrower’s stock
designated Series A Preferred Stock.


(v)          “Subsidiaries” shall have the meaning set forth in Section 4.01.


(w)         “Transaction Documents” shall have the meaning set forth in Section
2.07.


1.02        Miscellaneous Terms.  All terms not specifically defined have the
meanings assigned to such terms by generally accepted definitions.

 
 

--------------------------------------------------------------------------------

 

1.03        Interpretation.  Section headings contained in this Agreement are
for reference purposes only and shall not affect the meaning or interpretation
of this Agreement.  Except when the context clearly requires to the
contrary:  (a) all references in this Agreement to designated “Sections” are to
the designated Sections and other subdivisions of this Agreement; (b) instances
of gender or entity-specific usage (e.g., “his,” “her,” “its,” or “individual”)
shall not be interpreted to preclude the application of any provision of this
Agreement to any individual or entity; (c) the word “or” shall not be applied in
its exclusive sense, unless the context otherwise requires; (d) “including”
shall mean that the items listed are illustrative and not exclusive or limiting;
(e) references to laws, regulations, and other governmental rules (collectively,
“rules”), as well as to contracts, agreements, and other instruments
(collectively, “instruments”), shall mean such rules and instruments as in
effect at the time of determination (taking into account any amendments thereto
effective at such time without regard to whether such amendments were enacted or
adopted after the effective date of this Agreement) and shall include all
successor rules and instruments thereto; (f) references to “$,” “cash,” or
“dollars” shall mean the lawful currency of the United States; (g) references to
“federal” shall be to laws, agencies, or other attributes of the United States
(and not to any state or locality thereof); (h) the meaning of the terms
“domestic” and “foreign” shall be determined by reference to the United States;
(i) references to “days” shall mean calendar days; references to “business days”
shall mean all days other than Saturdays, Sundays, and days that are legal
holidays in the state of New York; (j) references to monthly or annual
anniversaries shall be to the actual calendar months or years at issue (taking
into account the actual number of days in any such month or year); (k) days,
business days, and times of day shall be determined by reference to local time
in New York; (l) the English language version of this Agreement shall govern all
questions of interpretation relating to this Agreement, notwithstanding that
this Agreement may have been translated into, and executed in, other languages;
(m) whenever in this Agreement a Person or group is permitted or required to
make a decision in its “discretion” or under a grant of similar authority or
latitude, such Person or group shall be entitled to consider only such interests
and factors as it deems appropriate, in its absolute discretion; and
(n) whenever in this Agreement a Person or group is permitted or required to
make a decision in its “good faith” or under another express standard, the
Person shall act under such express standard and shall not be subject to any
other or different standard imposed by this Agreement or other applicable law.


Article II
Line of Credit


2.01        The Commitment.  So long as Borrower is not in Default, and subject
to the restrictions set forth in Section 2.02, Lenders agree to make Principal
Advances to Borrower from time to time in amounts not to exceed in the aggregate
$500,000 pursuant to the terms and conditions of this Agreement.


2.02        Advances.  Principal Advances under the Line of Credit shall be in
amounts of $250,000 each transmitted on the next business day after the
execution and delivery of this Agreement and thereafter, subject to Lenders’
continuing satisfaction of the term and conditions set forth in this Agreement,
on the one-week and two-week anniversaries of the first Principal Advance.

 
 

--------------------------------------------------------------------------------

 


2.03        Restrictions.  Principal Advances made from time to time under the
Line of Credit may be used solely for the purposes set forth on Exhibit A.  At
the request of Lenders, special disbursal arrangements through escrow or similar
third parties will be implemented to Lenders’ reasonable satisfaction to provide
for disbursal of Line of Credit proceeds directly to creditors of
Borrower.  Evidence of such permissible use and amount satisfactory to Lenders
in the exercise of their reasonable judgment shall be supplied to Lenders prior
to a Principal Advance.


2.04        Interest Rate.  Amounts owing on the Line of Credit shall accrue
interest monthly at an annual interest rate equivalent to the U.S. Prime Rate,
which is the base rate on corporate loans posted by at least 70% of the 10
largest U.S. banks, (as quoted in the Wall Street Journal) on the last day of
each month or the date of each payment, plus 500 basis points (the “Note Rate”).


2.05        Repayment.  The full amount of principal borrowed under this Line of
Credit and all accrued interest shall be due and payable on the earlier of:
(a) if the Investment is not completed by November 30, 2009 (the “Investment
Date”), within 60 days after demand by Lenders; (b) if the Investment is
completed on or before the Investment Date, on the Investment Date with proceeds
from such Investment; or (c) at the election of Lenders, by conversion into
Series A Preferred Stock if the Investment is not completed by the Investment
Date.


2.06        Documentation.  The obligation of Borrower to repay the Line of
Credit shall be evidenced by the Note, this Agreement, and such other documents,
instruments, and agreements as Lenders may deem necessary (the “Transaction
Documents”).


Article III
Conditions Precedent


The execution and performance of this Agreement by Lenders, including each and
every Principal Advance under the Line of Credit, are subject to the following
conditions precedent, unless waived by Lenders:


3.01        Documents.  Borrower shall execute and deliver to Lenders this
Agreement, a Note in favor of each of the Lenders in the amount to be advanced
by such Lender and all other documents deemed necessary or desirable by Lenders.


3.02        Permissible Use and Amount.  Borrower shall supply evidence of
permissible use (as defined in Section 2.03 above) and amount to Lenders prior
to a Principal Advance, which shall be satisfactory to Lenders in the exercise
of their reasonable judgment.


3.03        Amendment of Charter.  Borrower shall approve an amendment to its
certificate of incorporation setting forth the rights, privileges and
preferences of its preferred stock and shall use its best efforts to file such
amendment within five business days of the Effective Date.

 
 

--------------------------------------------------------------------------------

 


3.04        Acquisition of Warrants.  Borrower shall use its best efforts to
obtain an agreement, in a form acceptable to Lenders, to cancel an aggregate of
38,000,000 issued and outstanding common stock purchase warrants issued to
certain investors, including Dawn Geras, David Geras, Theodore Deikel and
others, which are exercisable at exercise prices of $0.10 or $0.25 per share.


Article IV
Borrower’s Representations and Warranties


In connection with this Agreement and the transactions contemplated hereby,
Borrower shall deliver disclosure schedules that shall be correspondingly
numbered to the sections of this Article IV (the “Disclosure Schedules”).  The
Disclosure Schedules shall contain complete and correct copies, as presently in
effect, of all documents, agreements, instruments, arrangements, contracts,
commitments, or writings of any nature (including any amendments thereto) that
in any way relate to the items listed, described, or disclosed therein.


As an inducement to and to obtain the reliance of Lenders, Borrower hereby
represents and warrants that, except as set forth in the Disclosure Schedules
delivered herewith:


4.01        Organization, Good Standing, and Qualification.  Each of Borrower
and its Subsidiaries is an entity duly organized, validly existing, and in good
standing under the laws of the jurisdiction of its organization and has all
requisite power and authority to carry on its business as now conducted and to
own its properties.  Each of Borrower and its Subsidiaries is duly qualified to
do business as a foreign corporation and is in good standing in each
jurisdiction in which the conduct of its business or its ownership or leasing of
property makes such qualification or leasing necessary unless the failure to so
qualify has not and could not reasonably be expected to have a Material Adverse
Effect.  Borrower’s Subsidiaries are reflected in the Borrower’s SEC Filings (as
defined below).


4.02        Authorization.  Borrower has full power and authority and has taken
all requisite action on the part of the company and its officers, directors, and
stockholders necessary for: (a) the authorization, execution, and delivery of
the Transaction Documents; (b) authorization of Borrower’s performance of all
obligations hereunder or thereunder; and (c) the authorization, issuance (or
reservation for issuance), and delivery of the Investment.  The Transaction
Documents constitute the legal, valid, and binding obligations of Borrower,
enforceable against Borrower in accordance with their terms, subject to
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium, and
similar laws of general applicability relating to or affecting creditors’ rights
generally.
 

--------------------------------------------------------------------------------


 
4.03        Capitalization.


(a)           Borrower is authorized to issue: (i) 200,000,000 shares of common
stock, $0.001 par value, of which 19,726,678 shares are issued and outstanding
as of the date of this Agreement, 70,943,527 shares are reserved for issuance on
the exercise of outstanding options and warrants; and (ii) 25,000,000 shares of
preferred stock, $0.001 par value per share.  The common stock has the voting
powers, designations, preferences, rights, qualifications, limitations, and
restrictions set forth in Borrower’s Certificate of Incorporation and amendments
thereto.  All of the issued and outstanding shares of Borrower’s capital stock
have been duly authorized and validly issued and are fully paid and
nonassessable and not issued in violation of the preemptive right of any
Person.  The undesignated preferred stock may be issued in such series with the
voting powers, designations, preferences, rights, and qualifications,
limitations, or restrictions as may be duly approved by Borrower’s board of
directors.  All of the issued and outstanding shares of Borrower’s capital stock
have been duly authorized and validly issued and are fully paid, nonassessable
and free of preemptive rights and were issued in full compliance with applicable
law and any rights of third parties.  All of the issued and outstanding shares
of capital stock of each Subsidiary have been duly authorized and validly issued
and are fully paid, nonassessable, and free of preemptive rights; were issued in
full compliance with applicable law and any rights of third parties; and are
owned by Borrower, beneficially and of record, subject to no lien, encumbrance,
or other adverse claim.  No Person is entitled to preemptive or similar
statutory or contractual rights with respect to any securities of
Borrower.  Except as described above, there are no outstanding warrants,
options, convertible securities, or other rights, agreements, or arrangements of
any character under which Borrower or any of its Subsidiaries is or may be
obligated to issue any equity securities of any kind and except as contemplated
by this Agreement, neither Borrower nor any of its Subsidiaries is currently in
negotiations for the issuance of any equity securities of any kind.  Except as
described on Schedule 4.03 and except for the Registration Rights Agreement,
there are no voting agreements, buy-sell agreements, option or right of first
purchase agreements, or other agreements of any kind among Borrower and any of
Borrower’s security holders relating to the securities of Borrower held by
them.  Borrower has not granted any Person the right to require Borrower to
register any securities of Borrower under the Securities Act, whether on a
demand basis or in connection with the registration of securities of Borrower
for its own account or for the account of any other Person.


(b)           Schedule 4.03 sets forth a true and complete table setting forth
the pro forma capitalization of Borrower on a fully diluted basis giving effect
to: (i) the issuance of the Series A Preferred Stock; (ii) any adjustments in
other securities resulting from the issuance of the Series A Preferred Stock;
and (iii) the exercise or conversion of all outstanding securities.  Except as
described on Schedule 4.03, the consummation of the Investment will not obligate
Borrower to issue shares of common stock or other securities to any other Person
(other than Lenders) and will not result in the adjustment of the exercise,
conversion, exchange, or reset price of any outstanding security.

 
 

--------------------------------------------------------------------------------

 


(c)           Borrower does not have outstanding stockholder purchase rights or
any similar arrangement in effect giving any Person the right to purchase any
equity interest in Borrower upon the occurrence of certain events.


4.04        Valid Issuance.  The shares of Series A Preferred Stock have been
duly and validly authorized and, when issued and paid for pursuant to this
Agreement, will be validly issued, fully paid, and nonassessable, and shall be
free and clear of all encumbrances and restrictions, except for restrictions on
transfer set forth in the Transaction Documents or imposed by applicable
securities laws.  Borrower has reserved a sufficient number of shares of common
stock for issuance upon the conversion of the Series A Preferred Stock, free and
clear of all encumbrances and restrictions, except for restrictions on transfer
set forth in the Transaction Documents or imposed by applicable securities laws.


4.05        Consents.  The execution, delivery, and performance by Borrower of
the Transaction Documents and the offer, issuance, and sale of the Series A
Preferred Stock require no consent of, action by or in respect of, or filing
with any Person, governmental body, agency, or official other than filings that
have been made pursuant to applicable state securities laws and post-sale
filings pursuant to applicable state and federal securities laws that Borrower
undertakes to file within the applicable time periods.  Borrower has taken all
action necessary to exempt the issuance and sale of the Series A Preferred Stock
and the other transactions contemplated by the Transaction Documents from the
provisions of any anti-takeover, business combination, or control share law or
statute binding on Borrower or to which Borrower or any of its assets and
properties may be subject or any provision of Borrower’s Certificate of
Incorporation, Bylaws, or any stockholder rights agreement that is or could
become applicable to Lenders as a result of the transactions contemplated
hereby, including the issuance of the Series A Preferred Stock and the
ownership, disposition, or voting of the Series A Preferred Stock by Lenders or
the exercise of any right granted to Lenders pursuant to this Agreement or the
other Transaction Documents.


4.06        Delivery of SEC Filings; Business.  Borrower has provided Lenders
with copies of Borrower’s most recent Annual Report on Form 10-K for the fiscal
year ended December 31, 2008, and all other reports filed by Borrower pursuant
to the Exchange Act since the filing of that 10-K and prior to the date hereof
(collectively, the “SEC Filings”).  The SEC Filings are the only filings
required of Borrower pursuant to the Exchange Act for such period.  Borrower and
its Subsidiaries are engaged only in the business described in the SEC Filings,
and the SEC Filings contain a complete and accurate description in all material
respects of the business of Borrower and its Subsidiaries taken as a whole.


4.07        Use of Proceeds.  The proceeds of the sale of the Series A Preferred
Stock hereunder shall be used by Borrower in accordance with Section 2.03.

 
 

--------------------------------------------------------------------------------

 


4.08        No Material Adverse Change.  Since December 31, 2008, except as
identified and described in the SEC Filings or as described on Schedule 4.08,
there has not been:


(a)           any change in the consolidated assets, liabilities, financial
condition, or operating results of Borrower from that reflected in the financial
statements included in Borrower’s Quarterly Report on Form 10-Q for the quarter
ended June 30, 2009, except for changes in the ordinary course of business that
have not and could not reasonably be expected to have a Material Adverse Effect,
individually or in the aggregate;


(b)           any declaration or payment of any dividend, or any authorization
or payment of any distribution, on any of the capital stock of Borrower, or any
redemption or repurchase of any securities of Borrower;


(c)           any material damage, destruction, or loss, whether or not covered
by insurance to any assets or properties of Borrower or its Subsidiaries;


(d)           any waiver, not in the ordinary course of business, by Borrower or
any Subsidiary of a material right or of a material debt owed to it;


(e)           any satisfaction or discharge of any lien, claim, or encumbrance
or payment of any obligation by Borrower or a Subsidiary, except in the ordinary
course of business and which is not material to the assets, properties,
financial condition, operating results, or business of Borrower and its
Subsidiaries taken as a whole (as such business is presently conducted and as it
is proposed to be conducted);


(f)           any change or amendment to Borrower’s Certificate of Incorporation
or Bylaws, or material change to any material contract or arrangement by which
Borrower or any Subsidiary is bound or to which any of their respective assets
or properties is subject;


(g)           any material labor difficulties or labor union organizing
activities with respect to employees of Borrower or any Subsidiary;


(h)           any transaction entered into by Borrower or a Subsidiary other
than in the ordinary course of business;


(i)           the loss of the services of any key employee, or material change
in the composition or duties of the senior management of Borrower or any
Subsidiary;


(j)           the loss or threatened loss of any customer that has had or could
reasonably be expected to have a Material Adverse Effect; or

 
 

--------------------------------------------------------------------------------

 


(k)           any other event or condition of any character that has had or
could reasonably be expected to have a Material Adverse Effect.


4.09        SEC Filings; S-3 Eligibility.


(a)           At the time of filing thereof, the SEC Filings complied as to form
in all material respects with the requirements of the Exchange Act and did not
contain any untrue statement of a material fact or omit to state any material
fact necessary in order to make the statements made therein, in the light of the
circumstances under which they were made, not misleading.


(b)           Each SEC Filing and any amendment thereto filed by Borrower
pursuant to the Securities Exchange Act and the rules and regulations
thereunder, as of the date such report or amendment became effective, complied
as to form in all material respects with the Securities Act and did not contain
any untrue statement of a material fact or omit to state any material fact
required to be stated therein or necessary in order to make the statements made
therein, in light of the circumstances under which they were made, not
misleading.


4.10        No Conflict, Breach, Violation, or Default.  The execution,
delivery, and performance of the Transaction Documents by Borrower and the
issuance and sale of the Series A Preferred Stock will not conflict with or
result in a breach or violation of any of the terms and provisions of, or
constitute a default under: (a) Borrower’s Certificate of Incorporation or
Bylaws, both as in effect on the date hereof (copies of which have been provided
to Lenders before the date hereof); (b) any statute, rule, regulation, or order
of any governmental agency or body or any court, domestic or foreign, having
jurisdiction over Borrower, any Subsidiary, or any of their respective assets or
properties; or (c) any agreement or instrument to which Borrower or any
Subsidiary is a party or by which Borrower or a Subsidiary is bound or to which
any of their respective assets or properties is subject.


4.11        Tax Matters.  Borrower and each Subsidiary have timely prepared and
filed all tax returns required to have been filed by Borrower or such Subsidiary
with all appropriate governmental agencies and timely paid all taxes shown
thereon or otherwise owed by it.  The charges, accruals, and reserves on the
books of Borrower in respect of taxes for all fiscal periods are adequate in all
material respects, and there are no material unpaid assessments against Borrower
or any Subsidiary nor, to Borrower’s Knowledge, any basis for the assessment of
any additional taxes, penalties, or interest for any fiscal period or audits by
any federal, state, or local taxing authority except for any assessment that is
not material to Borrower and its Subsidiaries taken as a whole.  All taxes and
other assessments and levies that Borrower or any Subsidiary is required to
withhold or to collect for payment have been duly withheld and collected and
paid to the proper governmental entity or third party when due.  There are no
tax liens or claims pending or, to Borrower’s Knowledge, threatened against
Borrower or any Subsidiary or any of their respective assets or
property.  Except as described on Schedule 4.11, there are no outstanding
tax-sharing agreements or other such arrangements between Borrower and any
Subsidiary or other corporation or entity.

 
 

--------------------------------------------------------------------------------

 


4.12        Title to Properties.  Except as disclosed in the SEC Filings,
Borrower and each Subsidiary has good and marketable title to all real
properties and all other properties and assets owned by it, in each case free
from liens, encumbrances, and defects that would materially affect the value
thereof or materially interfere with the use made or currently planned to be
made thereof by them; and except as disclosed in the SEC Filings, Borrower and
each Subsidiary holds any leased real or personal property under valid and
enforceable leases with no exceptions that would materially interfere with the
use made or currently planned to be made thereof by them.


4.13        Certificates, Authorities, and Permits.  Borrower and each
Subsidiary possess adequate certificates, authorities, or permits issued by
appropriate governmental agencies or bodies necessary to conduct the business
now operated by it, and neither Borrower nor any Subsidiary has received any
notice of proceedings relating to the revocation or modification of any such
certificate, authority, or permit that, if determined adversely to Borrower or
such Subsidiary, could reasonably be expected to have a Material Adverse Effect,
individually or in the aggregate.


4.14        No Labor Disputes.  No material labor dispute with the employees of
Borrower or any Subsidiary exists or, to Borrower’s Knowledge, is imminent.


4.15        Intellectual Property.


(a)           All Intellectual Property of Borrower and its Subsidiaries is
currently in compliance with all legal requirements (including timely filings,
proofs, and payments of fees) and is valid and enforceable.  No Intellectual
Property of Borrower or its Subsidiaries that is necessary for the conduct of
their respective businesses, as currently conducted or as currently proposed to
be conducted, has been or is now involved in any cancellation, dispute, or
litigation and, to Borrower’s Knowledge, no such action is threatened.  No
patent of Borrower or its Subsidiaries has been or is now involved in any
interference, reissue, reexamination, or opposition proceeding.


(b)           All of the licenses and sublicenses and consent, royalty, or other
agreements concerning Intellectual Property that are necessary for the conduct
of Borrower’s and each of its Subsidiaries’ respective businesses, as currently
conducted or as currently proposed to be conducted, to which Borrower or any
Subsidiary is a party or by which any of their assets are bound (other than
generally commercially available, non-custom, off-the-shelf software application
programs having a retail acquisition price of less than $10,000 per license)
(collectively, “License Agreements”) are valid and binding obligations of
Borrower or its Subsidiaries that are parties thereto and, to Borrower’s
Knowledge, the other parties thereto, enforceable in accordance with their
terms, except to the extent that enforcement thereof may be limited by
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance, or
other similar laws affecting the enforcement of creditors’ rights generally, and
there exists no event or condition that will result in a material violation or
breach of, or constitute (with or without due notice or lapse of time or both) a
default by, Borrower or any of its Subsidiaries under any such License
Agreement.

 
 

--------------------------------------------------------------------------------

 


(c)           Borrower and its Subsidiaries own or have the valid right to use
all of the Intellectual Property that is necessary for the conduct of their
respective businesses, as currently conducted or as currently proposed to be
conducted, and for the ownership, maintenance, and operation of their respective
properties and assets, free and clear of all liens, encumbrances, adverse
claims, or obligations to license all such owned Intellectual Property and
Confidential Information, other than licenses entered into in the ordinary
course of business.  Borrower and its Subsidiaries have a valid and enforceable
right to use all third-party Intellectual Property and Confidential Information
used or held for use in their respective businesses.


(d)           The conduct of Borrower’s and its Subsidiaries’ businesses as
currently conducted does not infringe or otherwise impair or conflict with
(collectively, “Infringe”) any Intellectual Property rights of any third party
or any confidentiality obligation owed to a third party, and to Borrower’s
Knowledge, the Intellectual Property and Confidential Information of Borrower
and its Subsidiaries that are necessary for the conduct of Borrower’s and each
of its Subsidiaries’ respective businesses, as currently conducted or as
currently proposed to be conducted, are not being Infringed by any third
party.  There is no litigation or order pending or outstanding, or to Borrower’s
Knowledge, threatened or imminent, that seeks to limit or challenge or that
concerns the ownership, use, validity, or enforceability of any Intellectual
Property or Confidential Information of Borrower and its Subsidiaries and
Borrower’s and its Subsidiaries’ use of any Intellectual Property or
Confidential Information owned by a third party, and to Borrower’s Knowledge,
there is no valid basis for the same.


(e)           The consummation of the transactions contemplated hereby will not
result in the alteration, loss, impairment of, or restriction on Borrower’s or
any of its Subsidiaries’ ownership or right to use any of the Intellectual
Property or Confidential Information that is necessary for the conduct of
Borrower’s and each of its Subsidiaries’ respective businesses as currently
conducted or as currently proposed to be conducted.


(f)           All software owned by Borrower or any of its Subsidiaries and, to
Borrower’s Knowledge, all software licensed from third parties by Borrower or
any of its Subsidiaries: (i) is free from any material defect, bug, virus, or
programming, design, or documentation error; (ii) operates and runs in a
reasonable and efficient business manner; and (iii) conforms in all material
respects to the specifications and purposes thereof.

 
 

--------------------------------------------------------------------------------

 


(g)           Borrower and its Subsidiaries have taken reasonable steps to
protect their rights in their respective Intellectual Property and Confidential
Information.  Each employee, consultant, and contractor who has had access to
Confidential Information that is necessary for the conduct of Borrower’s and
each of its Subsidiaries’ respective businesses, as currently conducted or as
currently proposed to be conducted, has executed an agreement to maintain the
confidentiality of such Confidential Information and has executed appropriate
agreements that are substantially consistent with Borrower’s standard forms
thereof.  Except under confidentiality obligations, there has been no material
disclosure of any of Borrower’s or its Subsidiaries’ Confidential Information to
any third party.


4.16        Environmental Matters.  Neither Borrower nor any Subsidiary: (a) is
in violation of any statute, rule, regulation, decision, or order of any
governmental agency or body or any court, domestic or foreign, relating to the
use, disposal, or release of hazardous or toxic substances or relating to the
protection or restoration of the environment or human exposure to hazardous or
toxic substances (collectively, “Environmental Laws”); (b) owns or operates any
real property contaminated with any substance that is subject to any
Environmental Laws; (c) is liable for any off-site disposal or contamination
pursuant to any Environmental Laws; and (d) is subject to any claim relating to
any Environmental Laws; which violation, contamination, liability, or claim has
had or could reasonably be expected to have a Material Adverse Effect,
individually or in the aggregate; and there is no pending or, to Borrower’s
Knowledge, threatened investigation that might lead to such a claim.


4.17        Litigation.  Except as described on Schedule 4.17, there are no
pending actions, suits, or proceedings against or affecting Borrower, its
Subsidiaries, or any of its or their properties; and to Borrower’s Knowledge, no
such actions, suits, or proceedings are threatened or contemplated.


4.18        Financial Statements.  The financial statements included in each SEC
Filing present fairly, in all material respects, the consolidated financial
position of Borrower as of the dates shown and its consolidated results of
operations and cash flows for the periods shown, and such financial statements
have been prepared in conformity with United States generally accepted
accounting principles applied on a consistent basis (except as may be disclosed
therein or in the notes thereto, and, in the case of quarterly financial
statements, as permitted by Form 10-Q under the Exchange Act).  Except as set
forth in the financial statements of Borrower included in the SEC Filings filed
prior to the date hereof or as described on Schedule 4.18, neither Borrower nor
any of its Subsidiaries has incurred any liabilities, contingent or otherwise,
except those incurred in the ordinary course of business, consistent (as to
amount and nature) with past practices since the date of such financial
statements, none of which, individually or in the aggregate, have had or could
reasonably be expected to have a Material Adverse Effect.

 
 

--------------------------------------------------------------------------------

 


4.19        Insurance Coverage.  Borrower and each Subsidiary maintains in full
force and effect insurance coverage that is customary for comparably situated
companies for the business being conducted and properties owned or leased by
Borrower and each Subsidiary, and Borrower reasonably believes such insurance
coverage to be adequate against all liabilities, claims, and risks against which
it is customary for comparably situated companies to insure.


4.20        OTCBB Compliance.  Borrower’s common stock is registered pursuant to
Section 12(g) of the Exchange Act and is listed on the Over-the-Counter Bulletin
Board (“OTCBB”), and Borrower has taken no action designed to terminate, or
likely to have the effect of terminating, the registration of the common stock
under the Exchange Act or delisting the common stock from the OTCBB, nor has
Borrower received any notification that the SEC or FINRA is contemplating
terminating such registration or listing.  Borrower is not aware of any facts or
circumstances that might reasonably be expected to give rise to any of the
foregoing.


4.21        Brokers and Finders.  No Person will have, as a result of the
transactions contemplated by this Agreement, any valid right, interest, or claim
against or upon Borrower, any Subsidiary, or Lenders for any commission, fee, or
other compensation pursuant to any agreement, arrangement, or understanding
entered into by or on behalf of Borrower, other than as described in Schedule
4.21.


4.22        No Directed Selling Efforts or General Solicitation.  Neither
Borrower nor any Person acting on its behalf has conducted any general
solicitation or general advertising (as those terms are used in Regulation D) in
connection with the offer or sale of the Investment.


4.23        No Integrated Offering.  Neither Borrower nor any of its affiliates,
nor any Person acting on its or their behalf has, directly or indirectly, made
any offers or sales of any Borrower security or solicited any offers to buy any
security, under circumstances that would adversely affect reliance by Borrower
on Section 4(2) for the exemption from registration for the transactions
contemplated hereby or would require registration of the Investment under the
Securities Act.


4.24        Private Placement.  The offer and sale of the Investment to Lenders
as contemplated hereby is exempt from the registration requirements of the
Securities Act.


4.25        Questionable Payments.  Neither Borrower nor any of its Subsidiaries
nor, to Borrower’s Knowledge, any of their respective current or former
stockholders, directors, officers, employees, agents, or other Persons acting on
behalf of Borrower or any Subsidiary, has on behalf of Borrower or any
Subsidiary or in connection with their respective businesses:  (a) used any
corporate funds for unlawful contributions, gifts, entertainment, or other
unlawful expenses relating to political activity; (b) made any direct or
indirect unlawful payments to any governmental officials or employees from
corporate funds; (c) established or maintained any unlawful or unrecorded fund
of corporate monies or other assets; (d) made any false or fictitious entries on
the books and records of Borrower or any Subsidiary; or (e) made any unlawful
bribe, rebate, payoff, influence payment, kickback, or other unlawful payment of
any nature.

 
 

--------------------------------------------------------------------------------

 


4.26        Transactions with Affiliates.  Except as disclosed in SEC Filings
made on or prior to the date hereof or as disclosed on Schedule 4.26, none of
the officers or directors of Borrower and, to Borrower’s Knowledge, none of the
employees of Borrower is presently a party to any transaction with Borrower or
any Subsidiary (other than as holders of stock options and/or warrants, and for
services as employees, officers, and directors), including any contract,
agreement, or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any officer, director, or such employee or, to
Borrower’s Knowledge, any entity in which any officer, director, or any such
employee has a substantial interest or is an officer, director, trustee, or
partner.


4.27        Internal Controls.  Borrower and the Subsidiaries maintain a system
of internal accounting controls sufficient to provide reasonable assurance that:
(a) transactions are executed in accordance with management’s general or
specific authorizations; (b) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles and to maintain asset accountability; (c) access to assets
is permitted only in accordance with management’s general or specific
authorization; and (d) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences.


4.28        Disclosures.  Borrower confirms that neither it nor any person
acting on its behalf has provided Lenders or their respective agents or counsel
with any information that Borrower believes constitutes material, nonpublic
information.  Borrower understands and confirms that Lenders will rely on the
foregoing representations and covenants in effecting transactions in securities
of Borrower.  The written materials delivered to Lenders in connection with the
transactions contemplated by the Transaction Documents do not contain any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements contained therein, in light of the circumstances under
which they were made, not misleading.


Article V
Affirmative Covenants


5.01        Additional Documents.  Borrower promises and agrees to execute
promptly, upon Lenders’ request, all additional documents and instruments deemed
by Lenders necessary or desirable to accomplish the transaction contemplated by
this Agreement.

 
 

--------------------------------------------------------------------------------

 

5.02        Compliance with Law.  Borrower promises and agrees to comply with
all statutes, laws, and governmental rules, regulations, and orders applicable
to its businesses and properties, provided that nothing herein shall require
compliance with any statute or governmental rule, regulation, or order if the
administering governmental authority has granted a formal extension of time for
compliance therewith, or if the validity of such statute, rule, regulation, or
order, as applied to Borrower, is being contested in good faith and by
appropriate means and Borrower provides to Lenders assurances satisfactory to
Lenders that Lenders’ interest will not thereby be jeopardized.


5.03        Notice of Material Change.  Borrower promises and agrees to promptly
notify Lenders of Borrower’s violation of any term, promise, covenant, or
agreement to or with Lenders; any material change in Borrower’s property,
business, or affairs; any change in the location of Borrower’s place of
business; and any other event or matter (including offers, requests, or demands
to purchase properties, merge, or liquidate) that may have a Material Adverse
Effect on the debts, liabilities, or obligations of Borrower to Lenders.


5.04        Use of Proceeds.  Borrower promises and agrees to use the proceeds
from the Line of Credit solely as set forth in Section 2.03.


5.05        Information.  Borrower promises and agrees to submit to Lenders such
financial statements, information, budgets, and reports regarding its financial
status and business plans as Lenders may request from time to time.


Article VI
Negative Covenants


6.01        Misrepresentations.  Borrower will not, directly or indirectly,
furnish any document to Lenders that contain any untrue statement of material
fact or omits to state a material fact necessary to make it not misleading in
light of the circumstances under which it was furnished.


6.02        Assignment of Commitment.  Borrower will not, directly or
indirectly, unless approved in writing by Lenders in advance, assign or attempt
to assign its rights or obligations under this Agreement or any documents
executed in connection with this Agreement.


Article VII
Defaults and Remedies


7.01        Default.  Time being of the essence, any of the following events
shall constitute a Default by Borrower:


(a)           Borrower’s failure to pay within five days of the due date thereof
any debt, or installment thereof, owing to Lenders, including failure to pay
when due all sums advanced under this Agreement;

 
 

--------------------------------------------------------------------------------

 


(b)           failure of Borrower or members of Borrower to timely comply with
any other covenant, term, or condition in this Agreement or any other agreement
with Lenders within 10 days after written notice by Lenders;


(c)           any material representation or warranty made by or on behalf of
Borrower herein or otherwise in connection with the transactions contemplated
hereby shall prove to have been false or incorrect in any material respect on
the date as of which made;


(d)           entry or filing of any judgment, levy, execution, writ or warrant
of attachment, or of any similar process against Borrower or against Borrower’s
properties that for a period of 15 days or more remains unsatisfied or as to
which adequate protection shall not be afforded by Borrower to Lenders within
said 15 days by indemnity satisfactory to Lenders;


(e)           institution of bankruptcy, reorganization, arrangement, or
insolvency proceedings or other proceedings for relief under any bankruptcy or
similar laws for the relief of debtors by or against Borrower  that if
instituted against Borrower, is consented to or is not dismissed within 60 days
after such institution;


(f)           Borrower’s breach of any obligation owed to Lenders under the Note
without Lenders’ prior written consent; and


(g)           the nonacceptance by Lenders of any document, matter, or fact
requiring Lenders’ approval, acceptance, or consent; provided, however, that a
determination by Lenders under Section 2.03 that an intended expenditure by
Borrower is not a permissible use or amount shall not constitute an event of
Default hereunder, but shall allow Lenders to not make Principal Advances to
Borrower with respect to the subject requested payment.


7.02        Remedies.  Upon the occurrence of an event of Default, or at any
time thereafter that an event of Default shall be continuing, Lenders may, at
their option: (a) declare the unpaid principal balance of the Note, together
with interest accrued thereon, to be immediately due and payable, and proceed to
enforce payment of the same; (b) exercise any of the remedies provided for under
this Agreement; or (c) exercise any remedies available to Lenders under
applicable law.

 
 

--------------------------------------------------------------------------------

 

7.03        Legal Expenses.  In the event of any Default under this Agreement,
Lenders shall be entitled to collect from Borrower, on demand, all fees and
expenses incurred in connection therewith, including fees of attorneys,
accountants, appraisers, consultants, expert witnesses, arbitrators, mediators,
and court reporters.  Without limiting the generality of the foregoing, in the
case of an event of Default hereunder, Borrower shall pay all such costs and
expenses incurred in connection with:  (a) arbitration or other alternative
dispute resolution proceedings, trial court actions, and appeals; (b) bankruptcy
or other insolvency proceedings of Borrower or another party liable for any of
the obligations of this Agreement or the Line of Credit or any party having any
interest in any security for any of those obligations; (c) post-judgment
collection proceedings; (d) all claims, counterclaims, cross-claims, and
defenses asserted in any of the foregoing, whether or not they arise out of or
are related to this Agreement or any security for the Line of Credit; (e) all
preparation for any of the foregoing; and (f) all settlement negotiations with
respect to any of the foregoing.  In the event that any dispute arises relating
to the interpretation, enforcement, or performance of this Agreement, other than
an event of Default, that is resolved by a judicial or arbitration proceeding,
the prevailing party shall be entitled to collect from the nonprevailing party,
on demand, all fees and expenses incurred in connection therewith, including
fees of attorneys, accountants, appraisers, consultants, expert witnesses,
arbitrators, mediators, and court reporters in any of the proceedings described
in the immediately preceding sentence.


Article VIII
Miscellaneous


8.01        Notices.  Any notice, demand, request, or other communication
permitted or required under this Agreement shall be in writing and shall be
deemed to have been given as of the date so delivered, if personally served; as
of the date so sent, if transmitted by facsimile and receipt is confirmed by the
facsimile operator of the recipient; as of the date so sent, if sent by
electronic mail and receipt is acknowledged by the recipient; and one day after
the date so sent, if delivered by overnight courier service; addressed as
follows:


If to Lenders, as follows:                  Hdibu LLC
[address 1]
[address 2]
[facsimile]
[e-mail]


Theodore Deikel
[address 1]
[address 2]
[facsimile]
[e-mail]


Talos Partners LLC
667 Madison Avenue
16th Floor
New York, NY  10065
Facsimile: 212-823-0540
E-mail: r.brazell@talospartners.com


If to Borrower, as follows:               Enable Holdings, Inc.
1140 W. Thorndale Avenue

Itasca, IL  60143-1335
 

--------------------------------------------------------------------------------


 
Each party, by notice duly given in accordance herewith, may specify a different
address for the giving of any notice hereunder.


8.02        Survival.  All covenants, representations, and warranties made by
Borrower in this Agreement shall survive the execution and delivery of this
Agreement and the making of the Line of Credit.


8.03        Governing Law.  Borrower agrees that the law of the state of New
York (exclusive of principles of conflicts of law) shall be applicable for the
purpose of construing this Agreement, determining the validity hereof, and
enforcing the same.  Borrower hereby consents to the jurisdiction of the courts
of the state of New York or to any federal court setting in the state of New
York.


8.04        Payments.  All payments of principal and interest due hereunder
shall be made in U.S. dollars and shall be deemed made only when received by
Lenders in immediately available funds.


8.05        No Waiver.  No delay or omission to exercise any right, power, or
remedy accruing to Lenders upon any breach or Default of Borrower shall impair
such rights, powers, or remedies of Lenders, nor shall it be construed to be a
waiver of any such breach or Default, or an acquiescence therein, or of any
similar breach or Default thereafter occurring; nor shall any waiver of any
single breach or Default be deemed a waiver of any other breach or default
theretofore or thereafter occurring.  Any waiver, permit, consent, or approval
of any kind or character on the part of Lenders of any breach or Default must be
in writing and shall be effective only to the extent specifically set forth in
such writing.  All remedies shall be cumulative and not alternative.  Nothing
herein shall be deemed any waiver or prohibition of Lenders’ rights of banker’s
lien or setoff.


8.06        Assignment.  Lenders reserve the right to transfer or assign any or
all of its right, title, and interest under this Agreement, including
participation in all or any part of the Line of Credit.  This Agreement may not
be assigned by Borrower without Lenders’ prior written consent.


8.07        Invalidity.  If any term, condition, or provision of this Agreement
or the Transaction Documents shall be held invalid for any reason, such
offending term, condition, or provision shall be stricken therefrom, and the
remainder shall not be affected.


8.08        Usury.  If a court of competent jurisdiction determines that the
interest rate being charged under this Agreement exceeds the lawful maximum rate
of interest, then, there shall be charged instead only the maximum rate of
interest permitted by New York law (or by agreement of the parties under New
York law) during the period when the rate herein stated is deemed
excessive.  Borrower acknowledges that as of the date of this Agreement there is
no maximum rate of interest set by New York law on a loan of this type.

 
 

--------------------------------------------------------------------------------

 


8.09        Entire Agreement.  This Transaction Documents constitute the
complete and final expression of the entire agreement between the parties
pertaining to the subject matter hereof and supersede all prior and
contemporaneous agreements and understandings between the parties.  This
Agreement may be amended only by a written instrument signed by an authorized
representative of each Lender.


8.10        Counterparts.  This Agreement may be executed in any number of
counterparts with the same effect as if the signatures thereto and hereto were
upon the same instrument.


[remainder of page intentionally left blank]

 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, this Agreement has been executed by the parties as of the
date first written above.


LENDERS:
   
HDIBU LLC
   
By:
 
Name:
 
Title:
     
THEODORE DEIKEL
   
By:
 
Name:
 
Title:
     
TALOS PARTNERS LLC
   
By:
 
Name:
 
Title:
     
BORROWER:
   
ENABLE HOLDINGS, INC.
   
By:
 
Name:
 
Title:
 


 
 

--------------------------------------------------------------------------------

 